PER CURIAM.
This appeal is not from a final decree, Fla.App., 151 So.2d 877, but from the order denying a petition for rehearing and under the decisions of our court such does not lodge the cause in this court for review. Finley v. Finley, Fla.1958, 103 So.2d 191; Kaemmerlen v. Shannon, Fla.App.1960, 119 So.2d 315. A notice of appeal seeking review of a denial of a petition for rehearing presents no issue for review other than those finally determined by the decree from which no appeal was taken. This, appeal must be dismissed ex mero motu.
Appeal dismissed.
DREW, C. J., and TERRELL, THOMAS, O’CONNELL and CALDWELL, JJ., concur.